EXHIBIT 10.34


APTIMUS, INC


REGISTRATION RIGHTS AGREEMENT

        This Registration Rights Agreement (the “Agreement”) is entered into as
of July 1, 2003 (the “Effective Date”), by and among Aptimus, Inc., a Washington
corporation (the “Company”), and the warrant holders listed on Schedule A
attached hereto (the “Purchasers”).


RECITALS

        WHEREAS, the Company has authorized the issuance of a Common Stock
Warrant (the “Warrant”), in form attached as Exhibit A hereto, to the Purchasers
in connection with the Company’s issuance to the Purchasers of certain secured
convertible promissory notes (the “Notes”) to purchase Common Stock of the
Company; and

        WHEREAS, the Purchasers are willing to purchase from the Company and the
Company is willing to sell to the Purchasers the Notes on the terms and
conditions set forth in, among other instruments, this Agreement and the
Warrant.

        NOW, THEREFORE, in consideration of the foregoing recitals and the
mutual promises hereinafter set forth, the parties hereto agree as follows:


AGREEMENT

        1.         Registration Rights.

                    1.1         Certain Definitions.   For purposes of this
Section 1:

                                   (a)    Holder.   For purposes of this
Section 1 and Section 2 hereof, the term “Holder” or “Holders” means any person
or persons owning of record Registrable Securities (as hereinafter defined) that
have not been sold to the public or pursuant to Rule 144 promulgated under the
United States Securities Act of 1933, as amended (the “U.S. Securities Act”), or
any assignee of record of such Registrable Securities to whom rights under this
Section 1 have been duly assigned in accordance with this Agreement; provided,
however, that a holder of Excluded Securities shall not be a Holder with respect
to such Excluded Securities (as hereinafter defined) for purposes of Section 1.2
of this Agreement.

                                   (b)    Qualified Public Offering.   The term
“Qualified Public Offering” means a firm commitment underwritten public offering
with gross proceeds to the Company of at least $10,000,000 (prior to any payment
of any underwriter discounts and commissions) pursuant to a registration
statement under the U.S. Securities Act.

                                   (c)    Registrable Securities.   The term
“Registrable Securities” means: (i) any of the Common Shares issued upon
conversion of the Convertible Promissory Notes issued under the Convertible Note
Purchase Agreement (“Purchase Agreement”) between the parties of even date, and
(ii) any common shares of the Company issued (or issuable upon the conversion or
exercise of the Warrant, right or other security which is issued) as a dividend
or other distribution with respect to, in exchange for or in replacement of, all
such Common Shares

--------------------------------------------------------------------------------

described in clause (i) of this subsection (c); excluding in all cases, however,
any Registrable Securities sold by a person in a transaction in which rights
under this Section 1 are not assigned in accordance with this Agreement or any
Registrable Securities sold to the public or sold pursuant to Rule 144
promulgated under the U.S. Securities Act (“Excluded Securities”).

                                   (d)    Registrable Securities Then
Outstanding.   “Registrable Securities Then Outstanding” shall mean the number
of Registrable Securities (i) then issued and outstanding and (ii) then issuable
pursuant to the exercise or conversion of then outstanding and then exercisable
options, warrants or convertible securities.

                                   (e)    Registration.   The terms “register,”
“registered,” and “registration” refer to a registration effected by preparing
and filing a registration statement in compliance with the U.S. Securities Act,
and the declaration or ordering of effectiveness of such registration statement.

                                   (f)    SEC.   The term “SEC” means the United
States Securities and Exchange Commission.

                    1.2         Piggyback Registrations.   The Company shall
notify all Holders of Registrable Securities in writing at least twenty (20)
days prior to filing any registration statement under the U.S. Securities Act
for purposes of effecting a public offering of securities of the Company
(including, but not limited to, registration statements relating to any
secondary offerings of securities of the Company, but excluding registration
statements relating to any employee benefit plan or a corporate reorganization)
and will afford each such Holder an opportunity to include in such registration
statement all or any part of the Registrable Securities then held by such
Holder. Each Holder desiring to include in any such registration statement all
or any part of the Registrable Securities held by such Holder shall, within
twenty (20) days after receipt of the above-described notice from the Company,
notify the Company in writing, and in such notice shall inform the Company of
the number of Registrable Securities such Holder wishes to include in such
registration statement. If a Holder decides not to include all of its
Registrable Securities in any registration statement thereafter filed by the
Company, such Holder shall nevertheless continue to have the right to include
any Registrable Securities in any subsequent registration statement or
registration statements as may be filed by the Company with respect to offerings
of its securities, all upon the terms and conditions set forth herein.

                                   (a)    Underwriting.   If a registration
statement under which the Company gives notice under this Section 1.2 is for an
underwritten public stock offering, then the Company shall so advise the Holders
of Registrable Securities. In such event, the right of any such Holder’s
Registrable Securities to be included in a registration pursuant to this
Section 1.2 shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. All Holders proposing to distribute
their Registrable Securities through such underwriting shall enter into an
underwriting agreement in customary form with the managing underwriter or
underwriter(s) selected for such underwriting. Notwithstanding any other
provision of this Agreement, if the managing underwriter(s) determine(s) in good
faith that marketing factors require a limitation of the number of securities to
be underwritten, then the managing underwriter(s) may exclude securities
(including Registrable Securities) from the

2

--------------------------------------------------------------------------------

registration and the underwriting, and the number of securities that may be
included in the registration. If any Holder disapproves of the terms of any such
underwriting, such Holder may elect to withdraw therefrom by written notice to
the Company and the underwriter, delivered at least ten (10) business days prior
to the effective date of the registration statement. Any Registrable Securities
excluded or withdrawn from such underwriting shall be excluded and withdrawn
from the registration and the number of Registrable Securities permitted to be
included in such registration by each Holder shall be readjusted accordingly.
For any Holder which is a partnership or corporation, the partners, retired
partners and shareholders of such Holder, or the estates and family members of
any such partners and retired partners and any trusts for the benefit of any of
the foregoing persons shall be deemed to be a single “Holder,” and any pro rata
reduction with respect to such “Holder” shall be based upon the aggregate amount
of securities carrying registration rights owned by all entities and individuals
included in such “Holder,” as defined in this sentence.

                                   (b)    Expenses.   All expenses incurred in
connection with a registration pursuant to this Section 1.2, including without
limitation registration and qualification fees, printers’ and accounting fees,
fees and disbursements of counsel for the Company and the reasonable fees and
disbursements of one (1) counsel for the selling Holder or Holders (but
excluding underwriters’ discounts and commission and transfer taxes), shall be
borne by the Company. Each Holder participating in a registration pursuant to
this Section 1.2 shall bear such Holder’s proportionate share (based on the
total number of securities sold in such registration other than for the account
of the Company) of all discounts, commissions, transfer taxes or other amounts
payable to underwriters or brokers in connection with such offering.

                    1.3         Obligations of the Company.   Whenever required
to effect the registration of any Registrable Securities under this Agreement,
the Company shall, as expeditiously as reasonably possible:

                                   (a)     prepare and file with the SEC a
registration statement with respect to such Registrable Securities and use its
best efforts to cause such registration statement to become effective, and, upon
the request of the Holders of a majority of the Registrable Securities
registered thereunder, keep such registration statement effective for up to 180
days;

                                   (b)     prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be necessary to
comply with the provisions of the U.S. Securities Act with respect to the
disposition of all securities covered by such registration statement;

                                   (c)     furnish to the Holders such number of
copies of a prospectus, including a preliminary prospectus, in conformity with
the requirements of the U.S. Securities Act, and such other documents as they
may reasonably request in order to facilitate the disposition of the Registrable
Securities owned by them that are included in such registration;

                                   (d)     use its best efforts to register and
qualify the securities covered by such registration statement under such other
securities or “blue sky” laws of such jurisdictions as shall be reasonably
requested by the Holders, provided that the Company shall not be required in

3

--------------------------------------------------------------------------------

connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions;

                                   (e)     in the event of any underwritten
public offering, enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the managing underwriter(s) of such
offering (it being understood and agreed that, as a condition to the Company’s
obligations under this clause (e), each Holder participating in such
underwriting shall also enter into and perform its obligations under such an
agreement);

                                   (f)     notify each Holder of Registrable
Securities covered by such registration statement at any time when a prospectus
relating thereto is required to be delivered under the U.S. Securities Act of
the happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing; and

                                   (g)     furnish, at the request of any Holder
requesting registration of Registrable Securities, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, or, if such securities are not
being sold through underwriters, on the date that the registration statement
with respect to such securities becomes effective, (i) an opinion, dated as of
such date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering and reasonably satisfactory to a majority in
interest of the Holders requesting registration, addressed to the underwriters,
if any, and to the Holders requesting registration of Registrable Securities and
(ii) a “comfort” letter dated as of such date, from the independent certified
public accountants of the Company, in form and substance as is customarily given
by independent certified public accountants to underwriters in an underwritten
public offering and reasonably satisfactory to a majority in interest of the
Holders requesting registration, addressed to the underwriters, if any, and to
the Holders requesting registration of Registrable Securities.

                    1.4         Furnish Information.   It shall be a condition
precedent to the obligations of the Company to take any action pursuant to
Section 1.2 hereof that the selling Holders shall furnish to the Company such
information regarding themselves, the Registrable Securities held by them and
the intended method of disposition of such securities as shall be required to
timely effect the registration of their Registrable Securities.

                    1.5         Delay of Registration.   No Holder shall have
any right to obtain or seek an injunction restraining or otherwise delaying any
such registration as the result of any controversy that might arise with respect
to the interpretation or implementation of this Section 1.

                    1.6         Black-Out Period. Without limiting the other
provisions of this Section 1, each Holder agrees that, if so requested by the
Company upon a good faith determination by the Company’s board of directors (the
“Board”) and the underwriters, if any, that the imposition of a “Suspension
Period” is necessary to enable the Company to pursue the objectives described in
this Section 1.6, not to effect any offer or sale of securities pursuant to a
registration statement,

4

--------------------------------------------------------------------------------

or otherwise, or engage in any hedging or other transaction intended to reduce
or transfer the risk of ownership for any period (not to exceed 60 days)
reasonably deemed necessary (i) by the Company or any underwriter in connection
with the offering of securities by the Company for its own account or (ii) by
the Company in connection with any proposal or plan by the Company to engage in
any material financing or material acquisition or disposition by the Company or
any subsidiary thereof of the securities or substantially all of the assets of
any other person (other than in the ordinary course of business), any tender
offer or any merger, consolidation, corporate reorganization, strategic
partnership arrangement or restructuring or other similar transaction (each, a
“Business Combination”) material to the Company and its subsidiaries taken as a
whole. Any period during which the Company fails to keep the registration
statement effective and usable for resales of securities, or requires pursuant
to this Section 1.6 that the Holders not effect sales of securities pursuant to
the registration statement, is hereafter referred to as a “Suspension Period”. A
Suspension Period shall commence on the date set forth in a written notice by
the Company to the Holders that the registration statement is no longer
effective or that the prospectus included in the registration statement is no
longer usable for resales of securities or, in the case of a suspension pursuant
to this Section 1.6, and shall end on the date when each Holder of securities
covered by the registration statement either receives copies of the supplemented
or amended prospectus contemplated by Section 1.3 or is advised in writing by
the Company that use the prospectus or sales may be resumed. The Company may
only impose a Suspension Period on the Holders one (1) time during any twelve
month period. The obligation under Section 1.3 to keep a registration statement
effective shall not include any period of time such registration statement was
subject to a Suspension Period.

                    1.7         Indemnification.   In the event any Registrable
Securities are included in a registration statement under Section 1.2 hereof:

                                   (a)    By the Company.   To the extent
permitted by law, the Company will indemnify and hold harmless each Holder, the
partners, officers and directors of each Holder, any underwriter (as defined in
the U.S. Securities Act) for such Holder and each person, if any, who controls
such Holder or underwriter within the meaning of the U.S. Securities Act or the
Securities Exchange Act of 1934, as amended, (the “U.S. Exchange Act”), against
any losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the U.S. Securities Act, the U.S. Exchange Act or other
federal or state law, insofar as such losses, claims, damages, or liabilities
(or actions in respect thereof) arise out of or are based upon any of the
following statements, omissions or violations (collectively a “Violation”):

                                            (i)     any untrue statement or
alleged untrue statement of a material fact contained in such registration
statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto;

                                            (ii)     the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading; or

                                            (iii)     any violation or alleged
violation by the Company of the U.S. Securities Act, the U.S. Exchange Act, any
federal or state securities law or any rule or regulation promulgated under the
U.S. Securities Act, the U.S. Exchange Act or any federal or state securities
law in connection with the offering covered by such registration statement.

5

--------------------------------------------------------------------------------

        The Company will reimburse each such Holder, partner, officer or
director, underwriter or controlling person for any legal or other expenses
reasonably incurred by them, as incurred, in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the indemnity agreement contained in this subsection 1.7(a) shall not apply
to amounts paid in settlement of any such loss, claim, damage, liability or
action if such settlement is effected without the consent of the Company (which
consent shall not be unreasonably withheld), nor shall the Company be liable in
any such case for any such loss, claim, damage, liability or action to the
extent that it arises out of or is based upon a Violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by such Holder, partner, officer,
director, underwriter or controlling person of such Holder.

                                   (b)    By Selling Holders.   To the extent
permitted by law, each selling Holder will indemnify and hold harmless the
Company, each of its directors, each of its officers who have signed the
registration statement, each person, if any, who controls the Company within the
meaning of the U.S. Securities Act, any underwriter and any other Holder selling
securities under such registration statement or any of such other Holder’s
partners, directors or officers or any person who controls such Holder within
the meaning of the U.S. Securities Act or the U.S. Exchange Act, against any
losses, claims, damages or liabilities (joint or several) to which the Company
or any such director, officer, controlling person, underwriter or other such
Holder, partner or director, officer or controlling person of such other Holder
may become subject under the U.S. Securities Act, the U.S. Exchange Act, insofar
as such losses, claims, damages or liabilities (or actions in respect thereto)
arise out of or are based upon any Violation, in each case to the extent (and
only to the extent) that such Violation occurs in reliance upon and in
conformity with written mis-information furnished by such Holder expressly for
use in connection with such registration; and each such Holder will reimburse
any legal or other expenses reasonably incurred by the Company or any such
director, officer, controlling person, underwriter or other Holder, partner,
officer, director or controlling person of such other Holder in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the indemnity agreement contained in this subsection
1.7(b) shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability or action if such settlement is effected without the consent
of the Holder, which consent shall not be unreasonably withheld; and
providedfurther, that the total amounts payable in indemnity and/or any legal or
other expenses reasonably incurred by the Company or any such director, officer,
controlling person, underwriter or other Holder, partner, officer, director or
controlling person of such other Holder in connection with investigating or
defending any such loss, claim, damage, liability or action; by a Holder under
this Section 1.7(b) in respect of any Violation shall not exceed the net
proceeds received by such Holder in the registered offering out of which such
Violation arises.

                                   (c)    Notice.   Within three (3) business
days after receipt by an indemnified party under this Section 1.7 of notice of
the commencement of any action (including any governmental action), such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 1.7, deliver to the indemnifying party a
written notice of the commencement thereof and the indemnifying party shall have
the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties. The
failure to deliver written notice to the indemnifying party within a

6

--------------------------------------------------------------------------------

reasonable time of the commencement of any such action, if prejudicial to its
ability to defend such action, shall relieve such indemnifying party of any
liability to the indemnified party under this Section 1.7, but the omission so
to deliver written notice to the indemnifying party will not relieve it of any
liability that it may have to any indemnified party otherwise than under this
Section 1.7.

                                   (d)    Defect Eliminated in Final
Prospectus.   The foregoing indemnity agreements of the Company and Holders are
subject to the condition that, insofar as they relate to any Violation made in a
preliminary prospectus but eliminated or remedied in the amended prospectus on
file with the SEC at the time the registration statement in question becomes
effective or the amended prospectus filed with the SEC pursuant to SEC Rule
424(b) (the “Final Prospectus”), such indemnity agreement shall not inure to the
benefit of any person if a copy of the Final Prospectus (i) was furnished to the
indemnified party and (ii) was not furnished to the person asserting the loss,
liability, claim or damage at or prior to the time such action is required by
the U.S. Securities Act.

                                   (e)    Contribution.   In order to provide
for just and equitable contribution to joint liability under the U.S. Securities
Act in any case in which either (i) any Holder exercising rights under this
Agreement, or any controlling person of any such Holder, makes a claim for
indemnification pursuant to this Section 1.7 but it is judicially determined (by
the entry of a final judgment or decree by a court of competent jurisdiction and
the expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this Section 1.7 provides for indemnification in such case, or
(ii) contribution under the U.S. Securities Act may be required on the part of
any such selling Holder or any such controlling person in circumstances for
which indemnification is provided under this Section 1.7; then, and in each such
case, the Company and such Holder will contribute to the aggregate losses,
claims, damages or liabilities to which they may be subject (after contribution
from others) in such proportion so that such Holder is responsible for the
portion represented by the percentage that the public offering price of its
Registrable Securities offered by and sold under the registration statement
bears to the public offering price of all securities offered by and sold under
such registration statement, and the Company and other selling Holders are
responsible for the remaining portion; provided, however, that, in any such
case, (A) no such Holder will be required to contribute any amount in excess of
the public offering price of all such Registrable Securities offered and sold by
such Holder pursuant to such registration statement and (B) no person or entity
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the U.S. Securities Act) will be entitled to contribution from any person or
entity who was not guilty of such fraudulent misrepresentation.

                                   (f)    Survival.   The obligations of the
Company and Holders under this Section 1.7 shall survive the completion of any
offering of Registrable Securities in a registration statement, and otherwise.

                    1.8         “Market Stand-Off ” Agreement.

                                   (a)     Each Holder hereby agrees that he,
she or it shall not, to the extent requested by the managing underwriter of a
Qualified Public Offering in which Securities (as defined below) are sold,
directly or indirectly, offer, sell, pledge, contract to sell, transfer the

7

--------------------------------------------------------------------------------

economic risk of ownership in, make any short sale, grant any option to purchase
or otherwise dispose of any Securities of the Company or any securities
convertible into or exchangeable or exercisable for or any other rights to
purchase or acquire Securities, including, without limitation, Securities which
may be deemed to be beneficially owned by each Holder in accordance with the
rules and regulations of the SEC and Securities which may be issued upon
exercise of an option or warrant, or enter into any Hedging Transaction (as
defined below) relating to Securities (each of the foregoing referred to as a
“Disposition”) for a period of 180 days after the effective date of the
registration statement relating to such initial public offering (the “Lock-Up
Period”) unless the managing underwriter otherwise agrees; provided, however,
such restrictions shall apply only if all of the Company’s executive officers,
directors and holders of five percent (5%) or more of the Company’s voting
Securities (collectively, “Other Restricted Sellers”) enter into similar
agreements; provided, further, however, that the undersigned shall be permitted
to participate on a pro rata basis in any early release from the Lock-Up Period
of any Other Restricted Seller by the managing underwriter. The foregoing
restriction is expressly intended to preclude the undersigned from engaging in
any Hedging Transaction or other transaction which is designed to or reasonably
expected to lead to or result in a Disposition during the Lock-Up Period even if
the Securities would be disposed of by someone other than the undersigned.
“Hedging Transaction” means any short sale (whether or not against the box) or
any purchase, sale or grant of any right (including, without limitation, any put
or call option) with respect to any security (other than a broad-based market
basket or index) that includes, relates to or derives any significant part of
its value from the Securities. For purposes of this paragraph 1.8(a),
“Securities” shall means any equity securities of the Company that are, or that
are convertible directly or indirectly into, voting common shares or non-voting
common shares of the Company.

                                   (b)     Each Holder hereby agrees to execute
and deliver within ten (10) business days of delivery of a written request
therefor, an agreement in customary form proposed by such managing underwriter
confirming the foregoing covenants.

                                   (c)     In order to enforce the foregoing
covenants, the Company may impose stop transfer instructions with respect to the
Securities of the Holder (and the securities of every other person subject to
the foregoing restriction) until the end of such period.

                    1.9         Rule 144 Reporting.   With a view to making
available the benefits of certain rules and regulations of the SEC which may at
any time permit the sale of the Registrable Securities to the public without
registration, the Company agrees to:

                                   (a)     make and keep public information
available, as those terms are understood and defined in Rule 144 under the U.S.
Securities Act, at all times while the Company is subject to the reporting
requirements of the U.S. Exchange Act;

                                   (b)     use its best efforts to file with the
SEC in a timely manner all reports and other documents required of the Company
under the U.S. Securities Act and the U.S. Exchange Act; and

                                   (c)     as long as a Holder owns any
Registrable Securities, to furnish to the Holder forthwith upon request a
written statement by the Company as to its compliance with

8

--------------------------------------------------------------------------------

the reporting requirements of said Rule 144, a copy of the most recent annual or
quarterly report of the Company and such other reports and documents of the
Company, including without limitation, “144 opinion letters,” as a Holder may
reasonably request in availing itself of any rule or regulation of the SEC
allowing a Holder to sell any such securities without registration, and to
provide such other reasonable assistance as a Holder may reasonably require to
market any such securities.

                    1.10         Termination of Registration Rights.   The
registration rights granted pursuant to this Agreement shall terminate as to a
Holder on the date on which all of such Holder’s Registrable Securities can be
sold without volume restrictions under Rule 144 promulgated under the U.S.
Securities Act.

        2.         Assignment and Amendment.  

                    2.1         Assignment.  Notwithstanding anything herein to
the contrary, the registration rights of a Holder under Section 1 may be
assigned only to (i) a party who acquires all of such Holder’s Registrable
Securities, or (ii)(A) a shareholder, partner, member, Affiliate (as that term
is defined in Rule 405 of Regulation C under the U.S. Securities Act), or
beneficiary of such Holder; (B) a spouse, child, parent or beneficiary of the
estate of such Holder or (C) a trust for the benefit of the persons set forth in
(A) or (B); provided, however, that any transfer to any Affiliate is permitted
only if such Affiliate is not: (i) a competitor of the Company; (ii) a holder of
5% or more of the equity of a competitor of the Company, or (iii) an entity of
which 5% or more of its securities are held by a competitor of the Company;
providedfurther that no party may be assigned any of the foregoing rights unless
the Company is given written notice by the assigning party at the time of such
assignment stating the name, address and tax identification number of the
assignee(s) and identifying the securities of the Company as to which the rights
in question are being assigned; and providedfurther that any such assignee shall
receive such assigned rights subject to all the terms and conditions of this
Agreement, including without limitation the provisions of this Section 2.

                    2.2         Amendment of Rights.   Any provision of this
Agreement may be amended and the observance thereof may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and not less than
seventy-one percent of all Registrable Securities then outstanding. Any
amendment or waiver effected in accordance with this Section 2.2 shall be
binding upon each Holder and the Company.

        3.         General Provisions.  

                    3.1         Notices.   Any notice, request or other
communication required or permitted hereunder shall be in writing and shall be
deemed to have been duly given if: (i) upon delivery if personally delivered to
the party to be notified, (ii) three (3) days following deposit in the U.S. mail
by registered or certified mail, return receipt requested, postage prepaid, or
(iii) when receipt is confirmed as evidenced by a transmittal report if sent via
facsimile to the appropriate facsimile number listed on the signature pages
attached hereto. Any party hereto may designate a new address by ten (10) days
advance written notice to the other parties in the matter set forth above.

9

--------------------------------------------------------------------------------

                    3.2         Entire Agreement.   This Agreement constitutes
and contains the entire agreement and understanding of the parties with respect
to the subject matter hereof and supersedes any and all prior negotiations,
correspondence, agreements, understandings, duties or obligations between the
parties respecting the subject matter hereof.

                    3.3         Governing Law.   This Agreement shall be
governed in all respects by the internal laws of the State of Washington as
applied to agreements entered into among Washington State residents to be
performed entirely within Washington. The parties hereto hereby submit to the
exclusive jurisdiction and venue of the United States District Court located in
Seattle, Washington.

                    3.4         Severability.   If one or more provisions of
this Agreement are held to be unenforceable under applicable law, then such
provision(s) shall be excluded from this Agreement and the balance of this
Agreement shall be interpreted as if such provision(s) were so excluded and
shall be enforceable in accordance with its terms.

                    3.5         Third Parties.   Nothing in this Agreement,
express or implied, is intended to confer upon any person, other than the
parties hereto and their successors and assigns, any rights or remedies under or
by reason of this Agreement.

                    3.6         Successors and Assigns.   Subject to the
provisions of Section 2.1, the provisions of this Agreement shall inure to the
benefit of, and shall be binding upon, the successors and permitted assigns of
the parties hereto.

                    3.7         Captions.   The captions to sections of this
Agreement have been inserted for identification and reference purposes only and
shall not be used to construe or interpret this Agreement.

                    3.8         Counterparts.   This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

                    3.9         Costs and Attorneys’Fees.   In the event that
any action, suit or other proceeding is instituted concerning or arising out of
this Agreement or any transaction contemplated hereunder, the prevailing party
shall recover all of such party’s costs and attorneys’ fees incurred in each
such action, suit or other proceeding, including any and all appeals or
petitions therefrom.

                    3.10       Adjustments in Securities and Certain Other
Changes.   Wherever in this Agreement there is a reference to a specific number
of securities of the Company of any class or series, then, upon the occurrence
of any subdivision, combination or dividend of such class or series of
securities, the specific number of securities so referenced in this Agreement
shall automatically be proportionally adjusted to reflect the affect on the
outstanding securities of such class or series of securities by such
subdivision, combination or dividend.

                    3.11       Aggregation of Securities.   All securities held
or acquired by affiliated entities or persons shall be aggregated together for
the purpose of determining the availability of any rights under this Agreement.

10

--------------------------------------------------------------------------------

                    3.12       Arbitration.   Any claim or dispute under this
Agreement will be determined by arbitration in accordance with the arbitration
provisions of the Purchase Agreement.

[Signature Page Follows]

11

--------------------------------------------------------------------------------


SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

        IN WITNESS WHEREOF, the parties hereto have executed this Registration
Rights Agreement as of the date and year first above written.

  COMPANY:     APTIMUS, INC.,
a Washington corporation       By:                                     
                  Its:                                                         
PURCHASER:
SF TECH JV     By:                                                       
Name:                                                   Title:      
                                                Address:    
                                                                        
                                                                    
                     Fax:                                                     
Attn:                                                  

--------------------------------------------------------------------------------

      PURCHASER:
TIMOTHY C. CHOATE                                                               
Address: 657 Mission Street, Suite 200
                 San Francisco, CA 94105     Fax: 415-896-2561          
PURCHASER:

ROBERT W. WRUBEL     By:                                                       
  Address:                                                      
                                                             
                                                   Fax:         
                                                PURCHASER:

MAURA O’NEILL     By:                                                         
Address:                                                      
                                                             
                                                   Fax:         
                                         

ii

--------------------------------------------------------------------------------

          PURCHASER:

FRED FELKER IRA     By:                                                       
Name:                                                   Title:      
                                                Address:    
                                                                        
                                                                    
                     Fax:                                                     
Attn:                                                       PURCHASER:

JOHN STEUART     By:                                                       
Name:                                                   Title:      
                                                Address:    
                                                                        
                                                                    
                     Fax:                                                     
Attn:                                                

iii

--------------------------------------------------------------------------------

          PURCHASER:

MARIAN L. FELKER IRA     By:                                                   
    Name:                                                   Title:      
                                                Address:    
                                                                        
                                                                    
                     Fax:                                                     
Attn:                                                

















iv